DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered. 

Response to Amendments
This action is in response to the remarks filed 10/26/2021. The amendments filed on 10/26/2021 are entered. Accordingly, the claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2013/0197357 A1)(hereinafter Green) in view of Duindam et al (US 2020/0054399 A1, Prov filed 2017) (hereinafter Duindam) in view of Sarojam et al (US 2017/0124700 A1, Filed 2015) (hereinafter Sarojam).
Regarding claim 1, Green discloses, A system for guiding an instrument through a region of a patient (0031; Further, position sensing units 110 and 140 can be combined and track all relevant surgical instruments 145 and 155, as discussed in more detail below and exemplified in FIG. 1B.), the system comprising:
an instrument; (instruments 145)
an ultrasound sensor configured to collect ultrasound image data; (ultrasound transducer 155 or ultrasound probe 155)
an electromagnetic (EM) tracking system configured to collect EM tracking data
representative of positions and orientations of each of the ultrasound sensor and the instrument relative to the region of the patient; and (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
a controller adapted to (image guidance unit 130): 
receive the ultrasound image data from the ultrasound sensor; (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.) 
receive the EM tracking data from the EM tracking system; (FIG. 1B)
identify a physiological landmark (0082; fluid-filled cysts) of the region of the patient based on the ultrasound image data; (0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determine at least one of a position, orientation, or trajectory of the instrument
based on the EM tracking data; (0067; “Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.”; [Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data]; sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.) And
generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) in relation to a plane of the ultrasound image data (Claim 5; wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.), and a target zone that is registered with the physiological landmark (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark. 
Green fails to disclose, generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological 
However, in the same field of the endeavor, Duindam discloses a graphical user interface for monitoring an image-guided procedure. Specifically, Duindam discloses, 
generate a graphical user interface (0148; “generate and/or display one or more views of graphical user interface 500”; graphical user interface 500; 0067; “The live camera feed and/or other real-time navigation information may be displayed to the clinician via a graphical user interface.”; see re-produced Fig. 5D below) 

    PNG
    media_image1.png
    739
    621
    media_image1.png
    Greyscale

showing at least one of the position, orientation, or trajectory of the instrument (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) in relation to a real-time plane (0006; “the method further including receiving real-time position information associated with an instrument during traversal of the route, mapping the real-time position information to the reduced anatomical representation, and dynamically displaying the real-time position information with the reduced anatomical representation; the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”) of the ultrasound image data (0088; “The clinician may use the ultrasound view to verify the position of the target location relative to the distal end of the catheter.”; see re-produced Fig. 5D above), and a target zone (0088; “target location “) that is registered (0088; “The performance mode is used to monitor the performance of an interventional step at the target location. For example, the interventional step may correspond to a biopsy, ablation, chemical delivery, physical manipulation of tissue, installation or removal of a biomedical device, and/or the like.”) with the physiological landmark (0088; “the interventional step may correspond to a biopsy, ablation” [a biopsy or ablation is seen as a physiological landmark])  and shown in real time, (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) [Further Duidam teaches dynamical connection between the positional information of the medical instrument with the anatomical representation] (Abstract; “receive real-time position information from the tracking system, associate the real-time position information to the reduced anatomical representation, and dynamically display the reduced anatomical representation with the associated real-time position information.”; 0006; “the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”; 0122; “FIG. 13D can be similar to those previously described, with the exception of providing a dynamic representation of interventional steps previously performed during the medical procedure.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Green as modified above in view of Duindam disclosure of generating a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real-time because doing so would improve real-time position information of the medical instrument (abstract of Duindam).
The above noted combination teaches all the above except for: 
wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface such that the target zone moves with the physiological landmark in real time 
However, in the same field of the endeavor, Sarojam discloses a method and system for measuring a volume from an ultrasound image. Specifically, Sarojam discloses, 
 wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface ([The target zone is defined by the calipers. The clinician adjust the calipers to correspond to the dimensions of the OOI, which dynamically connects the target zone to the physiological landmark. The OOI is the organ of interest seen as the physiological landmark]; 0026; “the mobile ultrasound imaging system may display the ultrasound images with an overlay of the contour with calipers positioned at the widest points of the OOI corresponding to a dimension of the OOI. Optionally, the clinician may adjust the calipers and thereby the dimensional measurements of the OOI using a graphical user interface of the mobile ultrasound imaging system. By adjusting the calipers, the accuracy of the dimensional measurements are increased. Based on the dimensions of the OOI, the mobile ultrasound imaging system calculates a volume of the OOI. For example, the volume is estimated by an ellipsoid approximation.”; Abstract; “organ of interest (OOI)”; 0018; “FIG. 11 is a screen shot of graphical user interface, in accordance with various embodiments described herein.”); see re-produced Fig. 11 below; ) such that the target zone moves with the physiological landmark ([referring back to paragraph 0026 the clinical moves the target zone with the physiological landmark]) in real time (0036; “Accordingly, the quantity of information being processed by the portable host system 104 is reduced and ultrasound images of the patient may be generated, by the portable host system 104, in real-time as the information is being acquired from the ultrasound probe 102.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of 

Regarding claim 2, the modified combination above disclose all the elements of claim 1, Green further discloses, determine the target zone based on user input data (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc); and generate the target zone in the graphical user interface based upon the user input data. (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

Regarding claim 3, the modified combination above disclose all the elements of claim 1, Green further discloses, determine whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501. 

Regarding claim 4, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the controller is further adapted to: determine whether the position of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing an updated position of the instrument if it is determined that the position has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.

Regarding claim 5, the modified combination above disclose all the elements of claim 1¸ Green further discloses, wherein the controller is further adapted to: determine whether the trajectory of the instrument (surgical instrument 501)  has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing an updated trajectory of the instrument if it is determined that the trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said 

Regarding claim 6, the modified combination above disclose all the elements of claim 1, Green further discloses, determine whether at least one of a position or orientation of the ultrasound sensor (surgical instrument 501)  has changed;  (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) Note; a surgical instrument can be seen as a ablation need or ultrasound probe, commonly referred to as a ultrasound sensor. (0071; a single surgical instrument (such as an ablation needle, ultrasound probe, etc.); and generate an updated graphical user interface showing an updated plane of the ultrasound image data if it is determined that at least one of the position or orientation of the ultrasound sensor has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the surgical instrument 501.

	Regarding claim 7, the modified combination above disclose all the elements of claim 1, Green further discloses, determine an intersection between the instrument and the plane of the ultrasound image data; (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.) and display an indicator of the intersection (510) between the instrument (545) and the plane of the ultrasound image data (504) in the graphical user interface (520). (Refer to Figure 5 below and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)

    PNG
    media_image2.png
    690
    566
    media_image2.png
    Greyscale


	Regarding claim 8, the modified combination above disclose all the elements of claim 1¸Green further discloses, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument.(0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidance of the medical device tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)

	Regarding claim 9, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the graphical user interface shows at least one of the position, orientation, or trajectory of the instrument as outlines such that an ultrasound image generated from the ultrasound image data is not obscured. (0064; Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc. In some embodiments, three-dimensional rings can be used and provide depth cues and obscure little of the ultrasound image. Virtual rings or other virtual markers can be displayed semi-transparently, so that they obscure less of the ultrasound image than an opaque marker would.)

	Regarding claim 10, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the instrument comprises one or more, implantable devices, implant delivery devices, therapy delivery devices, surgical devices, mechanical circulatory support ( e.g. LVAD) devices, coronary stent devices, heart valve devices, heart valve repair devices, cardiac ablation devices, cardiac lead devices, drug delivery devices, catheter delivery devices, and endoscopic delivery devices. (ablation needle 145) (0034; More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, cauterizer, scalpel and/or any other surgical instrument or medical device.)

	Regarding claim 11, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the graphical user interface comprises at least one marker representative of the physiological landmark. (0070; In this image, a tumor 512 appears in the ultrasound image 504 and the virtual ablation needle 502 is shown driven through the tumor 512.) A tumor is seen as a physiological landmark.

	Regarding claim 12, Green discloses, a method for guiding an instrument through a region of a patient (Figure 5), comprising:
0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.)
receiving EM tracking data from an EM tracking system representative of positions and orientations of each of the ultrasound sensor and the instrument relative to the region of the patient; (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
identifying a physiological landmark of the patient; 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410)
determining at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data(sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.)
and
generating a graphical user interface interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or
trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) relative to a plane of the ultrasound (Claim 5; wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.), and a target zone that is registered with the physiological landmark. (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark.
Green fails to disclose, generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real-time, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark. 
However, in the same field of the endeavor, Duindam discloses a graphical user interface for monitoring an image-guided procedure. Specifically, Duindam discloses, 
generate a graphical user interface (0148; “generate and/or display one or more views of graphical user interface 500”; graphical user interface 500; 0067; “The live camera feed and/or other real-time navigation information may be displayed to the clinician via a graphical user interface.”; see re-produced Fig. 5D below) 

    PNG
    media_image1.png
    739
    621
    media_image1.png
    Greyscale

showing at least one of the position, orientation, or trajectory of the instrument (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) in relation to a real-time plane (0006; “the method further including receiving real-time position information associated with an instrument during traversal of the route, mapping the real-time position information to the reduced anatomical representation, and dynamically displaying the real-time position information with the reduced anatomical representation; the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”) of the ultrasound image data (0088; “The clinician may use the ultrasound view to verify the position of the target location relative to the distal end of the catheter.”; see re-produced Fig. 5D above), and a target zone (0088; “target location “) that is registered (0088; “The performance mode is used to monitor the performance of an interventional step at the target location. For example, the interventional step may correspond to a biopsy, ablation, chemical delivery, physical manipulation of tissue, installation or removal of a biomedical device, and/or the like.”) with the physiological landmark (0088; “the interventional step may correspond to a biopsy, ablation” [a biopsy or ablation is seen as a physiological landmark])  and shown in real time, (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) [Further Duidam teaches dynamical conntection between the positional information of the medical instrument with the anatomical representation] (Abstract; “receive real-time position information from the tracking system, associate the real-time position information to the reduced anatomical representation, and dynamically display the reduced anatomical representation with the associated real-time position information.”; 0006; “the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”; 0122; “FIG. 13D can be similar to those previously described, with the exception of providing a dynamic representation of interventional steps previously performed during the medical procedure.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Green as modified above in view of Duindam disclosure of generating a graphical user interface showing at least one of the position, orientation, or trajectory of the  in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real-time because doing so would improve real-time position information of the medical instrument (abstract of Duindam).
The above noted combination teaches all the above except for: 
wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface such that the target zone moves with the physiological landmark in real time 
However, in the same field of the endeavor, Sarojam discloses a method and system for measuring a volume from an ultrasound image. Specifically, Sarojam discloses, 
 wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface ([The target zone is defined by the calipers. The clinician adjust the calipers to correspond to the dimensions of the OOI, which dynamically connects the target zone to the physiological landmark. The OOI is the organ of interest seen as the physiological landmark]; 0026; “the mobile ultrasound imaging system may display the ultrasound images with an overlay of the contour with calipers positioned at the widest points of the OOI corresponding to a dimension of the OOI. Optionally, the clinician may adjust the calipers and thereby the dimensional measurements of the OOI using a graphical user interface of the mobile ultrasound imaging system. By adjusting the calipers, the accuracy of the dimensional measurements are increased. Based on the dimensions of the OOI, the mobile ultrasound imaging system calculates a volume of the OOI. For example, the volume is estimated by an ellipsoid approximation.”; Abstract; “organ of interest (OOI)”; 0018; “FIG. 11 is a screen shot of graphical user interface, in accordance with various embodiments described herein.”); see re-produced Fig. 11 below; ) such that the target zone moves with the physiological landmark ([referring back to paragraph 0026 the clinical moves the target zone with the physiological landmark]) in real time (0036; “Accordingly, the quantity of information being processed by the portable host system 104 is reduced and ultrasound images of the patient may be generated, by the portable host system 104, in real-time as the information is being acquired from the ultrasound probe 102.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time because doing so would improve positional information of an organ of interest (0026 of Sarojam).

	Regarding claim 13, the modified combination above disclose all the elements of claim 12, Green further discloses, wherein generating the graphical user interface comprises determining the target zone of the patient based on at least one user input. (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc) (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

	Regarding claim 14, the modified combination above disclose all the elements of claim 12, Green further discloses, determining whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501 has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generating an updated graphical user interface displaying at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory of the instrument has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, 

Regarding claim 15, the modified combination above disclose all the elements of claim 12, Green further discloses, wherein the controller is further adapted to: determine whether the position of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generating an updated graphical user interface showing an updated position of the instrument if it is determined that the position has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.

	Regarding claim 16, the modified combination above disclose all the elements of claim 12, Green further discloses, determine whether at least one of a position or (surgical instrument 501)  has changed;  (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) Note; a surgical instrument can be seen as a ablation need or ultrasound probe, commonly referred to as a ultrasound sensor. (0071; a single surgical instrument (such as an ablation needle, ultrasound probe, etc.); and generating an updated graphical user interface showing an updated plane of the ultrasound image data if it is determined that at least one of the position or orientation of the ultrasound sensor has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the surgical instrument 501.

	Regarding claim 17, the modified combination above disclose all the elements of claim 12, Green further discloses, further comprising determining an intersection between the instrument and the plane of the ultrasound image data, (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.) wherein the graphical user interface (520) further shows an indicator of the intersection (510) between the instrument (545) and the plane of the ultrasound image data (504). (Refer to Figure 5 below and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)

	Regarding claim 18, the modified combination above disclose all the elements of claim 12, Green further discloses, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument.(0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidiance of the medical deivce tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)

	Regarding claim 19, the modified combination above disclose all the elements of claim 12, Green further discloses, wherein the graphical user interface shows at least one of the position, orientation, or trajectory of the instrument as outlines such that an ultrasound image generated from the ultrasound image data is not obscured. (0064; Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc. In some embodiments, three-dimensional rings can be used and provide depth cues and obscure little of the ultrasound image. Virtual rings or other virtual markers can be displayed semi-transparently, so that they obscure less of the ultrasound image than an opaque marker would.)

	Regarding claim 20, the modified combination above disclose all the elements of claim 12, Green further discloses, wherein generating the graphical user interface comprises generating at least one marker representative of the physiological landmark. (0070; In this image, a tumor 512 appears in the ultrasound image 504 and the virtual ablation needle 502 is shown driven through the tumor 512.) A tumor is seen as a physiological landmark.
Conclusion            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/N.A.R./Examiner, Art Unit 3793             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791